UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ELENA STRUJAN,

                                 Plaintiff,

                     -against-                                18-CV-7469 (LLS)

 MICHAEL CIOROIU – A PERSON; ALL                              CIVIL JUDGMENT
 OTHERS UNLISTED BOTH KNOWN AND
 UNKNOWN,

                                 Defendants.

       Pursuant to the order issued October 12, 2018, dismissing the amended complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

Rule 12(h)(3) of the Federal Rules of Civil Procedure.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    October 12, 2018
           New York, New York

                                                             Louis L. Stanton
                                                                U.S.D.J.
